DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7, 8, 15, 17-20, 22-28, 36, 39, 41, 43-49, 57, 59, 60, 64-70, 78, 80, 81, 83, 85-88 are objected to because of the following informalities:  
Claims 1-7, 15, 17-20, 22-28, 36, 39, 41, 43-49, 57, 59, 60, 64-70, 78, 80, 81, 83, 85-88 recite the claim feature “and/or” which for clarity should be amended to “and” or “or”.
Claim 8 recites the claim features “PSCCH” and “PSSCH” for the first time in the claim set without indicating what the acronyms stand for.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6, 16, 22, 25, 27, 37, 46, 48, 58, 64, 67, 69, 79, 86, 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6 recite the limitation “deriving the one or more parameters relative to time and/or frequency resources…” which makes the claim indefinite.  Claims 4, 6 claim dependency from claim 2 which recites “the assisting UE determines the set of time and/or frequency resources based on …one or more parameters”.  Hence these limitations appear to be circular: 1) determination of time and/or frequency resources depends on one or more parameters, 2) derivation of one or more parameters relative to time and/or frequency resources used to transmit indication of set of time/frequency resources.  Step 1) needs “one or more parameters” from step 2).  However step 2) can not occur until step 1) is done and indication of time and/or frequency resources is transmitted.  Examiner will interpret as best understood.
Claims 16, 37, 58, 79 recite the limitation “an SCI-2” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “an SCI-2 message” or “an SCI-2 provided in sidelink”.  Examiner will interpret as best understood.
Claims 46, 48 recite the limitation “derive the one or more parameters relative to time and/or frequency resources…” which makes the claim indefinite.  Claims 46, 48 claim dependency from claim 44 which recites “the assisting UE determines the set of time and/or frequency resources based on …one or more parameters”.  Hence these limitations appear to be circular: 1) determination of time and/or frequency resources depends on one or more parameters, 2) derivation of one or more parameters relative to time and/or frequency resources used to transmit indication of set of time/frequency resources.  Step 1) needs “one or more parameters” from step 2).  However step 2) can not occur until step 1) is done and indication of time and/or frequency resources is transmitted.  Examiner will interpret as best understood.
Claim 22 recites the limitation “determining, based at least on the request, a set of time and/or frequency resources on which to transmit one or more positioning reference signals from the at least one assisting UE…” which makes the claim indefinite.  Claim 22 recites “A meth …performed at a target user equipment (UE)…” hence it’s unclear if Applicant intended to claim the target UE operable to control the assisting UE to transmit a PRS from the assisting UE to the target UE.  Examiner will interpret as best understood.
Claim 22 recites the limitation “transmitting the one or more positioning reference signals to the at least one assisting UE” which makes the claim indefinite.  Claim 22 recites the “one or more positioning reference signals” transmitted from the assisting UE, see claim 22 line 7.  It’s unclear if the “one or more positioning reference signals” are being transmitted by the target UE, assisting UE, or both.  Examiner will interpret as best understood.
Claims 23-42 are rejected for claiming dependency from rejected claim 22.
Claims 25, 27 recite the limitation “deriving the one or more parameters relative to time and/or frequency resources…” which makes the claim indefinite.  Claims 25, 27 claim dependency from claim 23 which recites “the assisting UE determines the set of time and/or frequency resources based on …one or more parameters”.  Hence these limitations appear to be circular: 1) determination of time and/or frequency resources depends on one or more parameters, 2) derivation of one or more parameters relative to time and/or frequency resources used to transmit indication of set of time/frequency resources.  Step 1) needs “one or more parameters” from step 2).  However step 2) can not occur until step 1) is done and indication of time and/or frequency resources is transmitted.  Examiner will interpret as best understood.
Claim 64 recites the limitation “determine, based at least on the request, a set of time and/or frequency resources on which to transmit one or more positioning reference signals from the at least one assisting UE…” which makes the claim indefinite.  Claim 64 recites “A target user equipment (UE), comprising: …at least one processor configured to perform” hence it’s unclear if Applicant intended to claim the target UE operable to control the assisting UE to transmit a PRS from the assisting UE to the target UE.  Examiner will interpret as best understood.
Claim 64 recites the limitation “cause the at least one transceiver to transmit the one or more positioning reference signals to the at least one assisting UE” which makes the claim indefinite.  Claim 64 recites the “one or more positioning reference signals” transmitted from the assisting UE, see claim 64 lines 11-12.  It’s unclear if the “one or more positioning reference signals” are being transmitted by the target UE, assisting UE, or both.  Examiner will interpret as best understood.
Claims 65-84 are rejected for claiming dependency from rejected claim 64.
Claims 67, 69 recite the limitation “derive the one or more parameters relative to time and/or frequency resources…” which makes the claim indefinite.  Claims 67, 69 claim dependency from claim 65 which recites “the assisting UE determines the set of time and/or frequency resources based on …one or more parameters”.  Hence these limitations appear to be circular: 1) determination of time and/or frequency resources depends on one or more parameters, 2) derivation of one or more parameters relative to time and/or frequency resources used to transmit indication of set of time/frequency resources.  Step 1) needs “one or more parameters” from step 2).  However step 2) can not occur until step 1) is done and indication of time and/or frequency resources is transmitted.  Examiner will interpret as best understood.
Claim 86 recites the limitation “means for determining, based at least on the request, a set of time and/or frequency resources on which to transmit one or more positioning reference signals from the at least one assisting UE…” which makes the claim indefinite.  Claim 86 recites “A target user equipment (UE), comprising:” hence it’s unclear if Applicant intended to claim the target UE operable to control the assisting UE to transmit a PRS from the assisting UE to the target UE.  Examiner will interpret as best understood.
Claim 86 recites the limitation “means for transmitting the one or more positioning reference signals to the at least one assisting UE” which makes the claim indefinite.  Claim 86 recites the “one or more positioning reference signals” transmitted from the assisting UE, see claim 86 lines 7-8.  It’s unclear if the “one or more positioning reference signals” are being transmitted by the target UE, assisting UE, or both.  Examiner will interpret as best understood.
Claim 88 recites the limitation “determine, based at least on the request, a set of time and/or frequency resources on which to transmit one or more positioning reference signals from the at least one assisting UE…” which makes the claim indefinite.  Claim 88 recites “A non-transitory … of a target user equipment (UE) …:” hence it’s unclear if Applicant intended to claim the target UE operable to control the assisting UE to transmit a PRS from the assisting UE to the target UE.  Examiner will interpret as best understood.
Claim 88 recites the limitation “transmit the one or more positioning reference signals to the at least one assisting UE” which makes the claim indefinite.  Claim 88 recites the “one or more positioning reference signals” transmitted from the assisting UE, see claim 88 lines 8-9.  It’s unclear if the “one or more positioning reference signals” are being transmitted by the target UE, assisting UE, or both.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 22, 43, 64, 85-88 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPN 2017/0212206) in view of Khoryaev et al (USPN 2016/0095092).

	Regarding claim 43, Kim discloses 
	an assisting user equipment (UE), comprising: (assisting UE/anchor UE, e.g. FIG. 14 UE 1, comprising [0301-0305]
	a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least on transceiver, the at least one processor configured to: (memory, FIG. 20 #2022, coupled to RF unit, FIG. 20 #2023, and processor, FIG. 20 #2021, and operable to perform [0301-0305]
	receive a request to perform a positioning procedure from a target UE over a sidelink between the assisting UE and the target UE (assisting UE/anchor UE receives a request to performing positioning procedure/estimation over a sidelink with target UE [0224-0249], FIGs. 14-16
	wherein the assisting UE and the target UE are both out of network coverage (assisting UE/anchor UE and target UE can be out-of-coverage, with no communication with an eNB needed [0112-0114, 0225, 0245], FIG. 8a
	determine, based at least on the request, a set of time and/or frequency resources on which to transmit (assisting UE/anchor UE determines a resource from a set of resource pool that includes time and frequency for D2D/direct communication to target UE [0155-0163]
	transmitting the one or more positioning reference signals to the target UE (PRS transmitted by anchor UE to target UE [0257]
	Kim does not expressly disclose a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources

	Khoryaev discloses a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure (anchor/fixed UE determines predefined time/frequency resources to transmit sidelink positioning reference signals (SPRS) [0073-0077, 0081], FIGs. 5-7
 	transmitting to the target UE via the set of time and/or frequency resources (anchor/fixed UE transmits SPRS to target UE using predefined time/frequency resources [0073-0077, 0081], FIGs. 5-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources” as taught by Khoryaev into Kim’s system with the motivation to enable an anchor/fixed UE to transmit SPRS on designated time/frequency resources to allow target UE(s) to easily identify and receive SPRS to determine its location (Khoryaev, paragraph [0073-0077, 0081], FIGs. 5-7

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 43.

	Regarding claim 64, Kim discloses 
	a target user equipment (UE), comprising: (target UE, e.g. FIG. 14 Target UE, comprising [0301-0305]
	a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least on transceiver, the at least one processor configured to: (memory, FIG. 20 #2022, coupled to RF unit, FIG. 20 #2023, and processor, FIG. 20 #2021, and operable to perform [0301-0305]
	cause the at least one transceiver to transmit a request to perform a positioning procedure to at least one assisting UE over a sidelink between the at least one assisting UE and the target UE (target UE transmits request to performing positioning procedure/estimation over a sidelink with target UE [0224-0249], FIGs. 14-16 #S1430
	wherein the target UE and the at least one assisting UE are both out of network coverage (assisting UE/anchor UE and target UE can be out-of-coverage, with no communication with an eNB needed [0112-0114, 0225, 0245], FIG. 8a
 	determine, based at least on the request, a set of time and/or frequency resources on which to transmit (assisting UE/anchor UE determines a resource from a set of resource pool that includes time and frequency for D2D/direct communication to target UE [0155-0163]
	cause the at least one transceiver to transmit the one or more positioning reference signals to the target UE (PRS transmitted by anchor UE to target UE [0257]
	Kim does not expressly disclose a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources

	Khoryaev discloses a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure (anchor/fixed UE determines predefined time/frequency resources to transmit sidelink positioning reference signals (SPRS) [0073-0077, 0081], FIGs. 5-7
 	transmitting to the target UE via the set of time and/or frequency resources (anchor/fixed UE transmits SPRS to target UE using predefined time/frequency resources [0073-0077, 0081], FIGs. 5-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources” as taught by Khoryaev into Kim’s system with the motivation to enable an anchor/fixed UE to transmit SPRS on designated time/frequency resources to allow target UE(s) to easily identify and receive SPRS to determine its location (Khoryaev, paragraph [0073-0077, 0081], FIGs. 5-7

Claim 22 is rejected based on similar ground(s) provided in rejection of claim 64.

	Regarding claim 85, Kim discloses
	an assisting user equipment (UE), comprising: (assisting UE/anchor UE, e.g. FIG. 14 UE 1, comprising [0301-0305]
 	means for receiving (RF unit, FIG. 20 #2023) a request to perform a positioning procedure from a target UE over a sidelink between the assisting UE and the target UE (of assisting UE/anchor UE receives a request to performing positioning procedure/estimation over a sidelink with target UE [0224-0249], FIGs. 14-16
	wherein the assisting UE and the target UE are both out of network coverage (assisting UE/anchor UE and target UE can be out-of-coverage, with no communication with an eNB needed [0112-0114, 0225, 0245], FIG. 8a
	means for determining (processor, FIG. 20 #2021) based at least on the request, a set of time and/or frequency resources on which to transmit (of assisting UE/anchor UE determines a resource from a set of resource pool that includes time and frequency for D2D/direct communication to target UE [0155-0163]
	means for transmitting (RF unit, FIG. 20 #2023) the one or more positioning reference signals to the target UE (PRS transmitted by anchor UE to target UE [0257]
	Kim does not expressly disclose a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources

	Khoryaev discloses a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure (anchor/fixed UE determines predefined time/frequency resources to transmit sidelink positioning reference signals (SPRS) [0073-0077, 0081], FIGs. 5-7
 	transmitting to the target UE via the set of time and/or frequency resources (anchor/fixed UE transmits SPRS to target UE using predefined time/frequency resources [0073-0077, 0081], FIGs. 5-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources” as taught by Khoryaev into Kim’s system with the motivation to enable an anchor/fixed UE to transmit SPRS on designated time/frequency resources to allow target UE(s) to easily identify and receive SPRS to determine its location (Khoryaev, paragraph [0073-0077, 0081], FIGs. 5-7


	Regarding claim 86, Kim discloses 
	a target user equipment (UE), comprising: (target UE, e.g. FIG. 14 Target UE, comprising [0301-0305]
	means for transmitting (RF unit, FIG. 20 #2023) a request to perform a positioning procedure to at least one assisting UE over a sidelink between the at least one assisting UE and the target UE (target UE transmits request to performing positioning procedure/estimation over a sidelink with target UE [0224-0249], FIGs. 14-16 #S1430
	wherein the target UE and the at least one assisting UE are both out of network coverage (assisting UE/anchor UE and target UE can be out-of-coverage, with no communication with an eNB needed [0112-0114, 0225, 0245], FIG. 8a
 	means for determining (processor, FIG. 20 #2021), based at least on the request, a set of time and/or frequency resources on which to transmit (assisting UE/anchor UE determines a resource from a set of resource pool that includes time and frequency for D2D/direct communication to target UE [0155-0163]
	means for transmitting (RF unit, FIG. 20 #2023) the one or more positioning reference signals to the target UE (PRS transmitted by anchor UE to target UE [0257]
	Kim does not expressly disclose a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources

	Khoryaev discloses a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure (anchor/fixed UE determines predefined time/frequency resources to transmit sidelink positioning reference signals (SPRS) [0073-0077, 0081], FIGs. 5-7
 	transmitting to the target UE via the set of time and/or frequency resources (anchor/fixed UE transmits SPRS to target UE using predefined time/frequency resources [0073-0077, 0081], FIGs. 5-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources” as taught by Khoryaev into Kim’s system with the motivation to enable an anchor/fixed UE to transmit SPRS on designated time/frequency resources to allow target UE(s) to easily identify and receive SPRS to determine its location (Khoryaev, paragraph [0073-0077, 0081], FIGs. 5-7

	Regarding claim 87, Kim discloses
	a non-transitory computer readable medium storing a set of instructions, the set of instructions comprising one or more instructions that, when executed by one or more processors of an assisting user equipment (UE), cause the assisting UE to: (memory, FIG. 20 #2022, comprising instructions executed by processor, FIG. 20 #2021, to perform [0301-0305]
	receive a request to perform a positioning procedure from a target UE over a sidelink between the assisting UE and the target UE (assisting UE/anchor UE receives a request to performing positioning procedure/estimation over a sidelink with target UE [0224-0249], FIGs. 14-16
	wherein the assisting UE and the target UE are both out of network coverage (assisting UE/anchor UE and target UE can be out-of-coverage, with no communication with an eNB needed [0112-0114, 0225, 0245], FIG. 8a
	determine, based at least on the request, a set of time and/or frequency resources on which to transmit (assisting UE/anchor UE determines a resource from a set of resource pool that includes time and frequency for D2D/direct communication to target UE [0155-0163]
	transmitting the one or more positioning reference signals to the target UE (PRS transmitted by anchor UE to target UE [0257]
	Kim does not expressly disclose a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources

	Khoryaev discloses a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure (anchor/fixed UE determines predefined time/frequency resources to transmit sidelink positioning reference signals (SPRS) [0073-0077, 0081], FIGs. 5-7
 	transmitting to the target UE via the set of time and/or frequency resources (anchor/fixed UE transmits SPRS to target UE using predefined time/frequency resources [0073-0077, 0081], FIGs. 5-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources” as taught by Khoryaev into Kim’s system with the motivation to enable an anchor/fixed UE to transmit SPRS on designated time/frequency resources to allow target UE(s) to easily identify and receive SPRS to determine its location (Khoryaev, paragraph [0073-0077, 0081], FIGs. 5-7

	Regarding claim 88, Kim discloses
	a non-transitory computer readable medium storing a set of instructions, the set of instructions comprising one or more instructions that, when executed by one or more processors of a target user equipment (UE), cause the target UE to: (memory, FIG. 20 #2022, comprising instructions executed by processor, FIG. 20 #2021, to perform [0301-0305]
 	transmit a request to perform a positioning procedure to at least one assisting UE over a sidelink between the at least one assisting UE and the target UE (target UE transmits request to performing positioning procedure/estimation over a sidelink with target UE [0224-0249], FIGs. 14-16 #S1430
	wherein the target UE and the at least one assisting UE are both out of network coverage (assisting UE/anchor UE and target UE can be out-of-coverage, with no communication with an eNB needed [0112-0114, 0225, 0245], FIG. 8a
 	determine, based at least on the request, a set of time and/or frequency resources on which to transmit (assisting UE/anchor UE determines a resource from a set of resource pool that includes time and frequency for D2D/direct communication to target UE [0155-0163]
	transmit the one or more positioning reference signals to the target UE (PRS transmitted by anchor UE to target UE [0257]
	Kim does not expressly disclose a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources

	Khoryaev discloses a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure (anchor/fixed UE determines predefined time/frequency resources to transmit sidelink positioning reference signals (SPRS) [0073-0077, 0081], FIGs. 5-7
 	transmitting to the target UE via the set of time and/or frequency resources (anchor/fixed UE transmits SPRS to target UE using predefined time/frequency resources [0073-0077, 0081], FIGs. 5-7 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a set of time and/or frequency resources on which to transmit one or more positioning reference signals for a positioning procedure; transmitting to the target UE via the set of time and/or frequency resources” as taught by Khoryaev into Kim’s system with the motivation to enable an anchor/fixed UE to transmit SPRS on designated time/frequency resources to allow target UE(s) to easily identify and receive SPRS to determine its location (Khoryaev, paragraph [0073-0077, 0081], FIGs. 5-7

Claims 21, 42, 63, 84 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Khoryaev and in further view of Khoryaev et al (USPN 20220/110085), hereafter Khoryaev’085.
	
	Regarding claims 21, 42, 63, 84 combined system of Kim and Khoryaev does not expressly disclose “the positioning procedure comprises a round-trip-time (RTT) positioning procedure”
	Khoryaev’085 discloses use of RTT positioning procedure [0051-0054, 0237]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the positioning procedure comprises a round-trip-time (RTT) positioning procedure” as taught by Khoryaev’085 into combined system of Kim and Khoryaev with the motivation to enable UE to determine its relative location/position with other UEs by using well known method of reading time-stamps included in messages to determine RTT (Khoryaev’085, paragraph [0051-0054, 0237]

Allowable Subject Matter
Claims 4-6, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 7-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Khoryaev et al (USPN 2016/0095080)	FIG. 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469